                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEBRA LITTLEFIELD,

                       Plaintiff,

V.                                                   Case No. 18-12191
                                                     Honorable Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.

                                                    /

        ORDER ACCEPTING REPORT AND RECOMMENDATION
                   AND DISMISSING ACTION

      This matter comes before the Court on Magistrate Judge Patricia T. Morris’s

Report and Recommendation. [#13] Plaintiff filed this action on July 13, 2018, asking

this Court to review the Commissioner’s final decision to deny her claim for Disability

Insurance Benefits under Title II of the Social Security Act. The Magistrate Judge

entered the Report and Recommendation on July 3, 2019, wherein she recommended

that the Court grant the Commissioner’s Motion for Summary Judgment, deny

Plaintiff’s Motion for Summary Judgment, and dismiss Plaintiff’s cause of action.

Neither party filed any objections to the Report and Recommendation.

      Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in reaching
his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The credibility

findings of an administrative law judge (“ALJ”) must not be discarded lightly and

should be accorded great deference. Hardaway v. Secretary of Health and Human

Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review of an ALJ’s

decision is not a de novo review. The district court may not resolve conflicts in the

evidence nor decide questions of credibility. Garner, 745 F.2d at 397. The decision

of the Commissioner must be upheld if it is supported by substantial evidence, even

if the record might support a contrary decision or if the district court arrives at a

different conclusion. Smith v. Secretary of HHS, 893 F.2d 106, 108 (6th Cir. 1984);

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Finding no

error in the Magistrate Judge’s Report and Recommendation, the Court adopts the

Report and Recommendation in its entirety. Furthermore, as neither party has raised

an objection to the Report and Recommendation, the Court finds that the parties have

waived any further objections to the Report and Recommendation. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (a party’s failure

to file any objections waives his or her right to further appeal); Thomas v. Arn, 474

U.S. 140, 149 (1985).


                                         2
      For the reasons stated above,

      IT IS ORDERED that the Report and Recommendation [Docket No. 13, filed

July 3, 2019] is ADOPTED as this Court’s findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

[Docket No. 9, filed October 23, 2018] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary

Judgment [Docket No. 11, filed November 29, 2018] is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE. Judgment shall be entered separately.



                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
DATED: September 30, 2019                   United States District Judge




                                        3
